EXHIBIT 10.1

EXECUTION COPY

CONSULTING AGREEMENT

U.S. Concrete, Inc.

and

Eugene I. Davis

THIS AGREEMENT is entered into as of the 14th day of September, 2017 (the
“Effective Date”), by and between U.S. Concrete, Inc. (“Company”) and Eugene I.
Davis (hereinafter referred to as the “Consultant”) (collectively with the
Company, the “Parties”). For purposes of this Agreement, the term “Company
Entities” means, collectively, the Company and its business and operating units
and its direct and indirect subsidiaries and affiliates, as the same may exist
now or in the future, including those corporations or other legal entities in
which the Company has a direct or indirect ownership or investment interest of
20% or more.

WHEREAS, Consultant is currently the Chairman of the Board of Directors of the
Company (the “Board”);

WHEREAS, as of the Effective Date, Consultant has provided notice to the
Nominating and Corporate Governance Committee of the Board that he will not
stand for reelection to the Board at the Company’s 2018 Annual Meeting of
Stockholders (the “2018 Annual Meeting”);

WHEREAS, as of the Effective Date, the Company announced that the Board has
named Mr. William J. Sandbrook (“Sandbrook”), Chief Executive Officer of the
Company, as Vice Chairman of the Board, and Sandbrook is anticipated to become
the Chairman of the Board after the 2018 Annual Meeting; and

WHEREAS, in light of the foregoing, the Company desires to further retain the
services of Consultant, and Consultant desires to render such services, all
subject to and upon the terms set forth herein.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth herein, the Company and Consultant agree as follows:

 

1. Consulting Services.

a.         Term of Service. The Company hereby retains Consultant as a
consultant and independent contractor to provide the services described in
Paragraph 1.b. for the period commencing on the Effective Date and ending on the
date of the 2018 Annual Meeting, unless earlier terminated in accordance with
Paragraph 7 below (such period of time, the “Term of Service”).

b.         Services to be Provided. The Company acknowledges and agrees that
Consultant will continue to serve as Chairman of the Board until the 2018 Annual
Meeting or such earlier time as Consultant may determine. In addition to his
role as Chairman of the Board, Consultant shall be available on an as-needed
basis to consult and advise Sandbrook, who will serve as Vice Chairman of the
Board, as to the anticipated roles, duties and responsibilities of the Company’s

 

1



--------------------------------------------------------------------------------

Chairman of the Board, including, but not limited to, managing and providing
leadership to the Board, ensuring that the Company’s Directors are properly
informed to make Company business decisions, acting as the Chairman at Board
meetings, and assessing and making recommendations to the Board annually
regarding the Board’s effectiveness (such consulting and advisory services,
collectively, the “Services”).

c.         Availability and Standard of Services. Consultant hereby agrees that
he will be available to provide the Services as reasonably requested by
Sandbrook. Consultant agrees that he shall perform the Services in a timely and
professional manner, in compliance with all policies and procedures of the
Company, as well as all applicable laws, rules and regulations of the United
States and any state in which his services are provided, with a level of care,
skill and diligence that a prudent professional acting in a like capacity and
familiar with such matters would use.

 

2. Independent Contractor.

a.         Consultant shall have complete discretion to determine the details,
methods and means by which Consultant provides the Services. The Parties agree
that Consultant’s relation to the Company shall continue to be that of a
consultant and an independent contractor. As a consultant and an independent
contractor, Consultant shall be free to use and dispose of such portion of
Consultant’s time, energy and skill as Consultant is not obligated to devote
hereunder to the Company Entities or in his capacity as Chairman of the Board,
in such manner as Consultant sees fit and to such persons, firms or corporations
as Consultant deems advisable so long as same does not conflict with the
provisions of this Agreement or any other agreements between Consultant and any
of the Company Entities.

b.         Consultant agrees that Consultant is an independent contractor and
that Consultant is not entitled to and shall not claim any of the rights,
privileges, or benefits of an employee of any of the Company Entities.
Furthermore, nothing in this Agreement is intended or shall be deemed to create
any partnership, agency, or joint venture relationship between or among the
Parties. Consultant understands that, except as otherwise expressly provided for
herein, Consultant will not receive any of the rights, privileges, or benefits
that the Company extends to its employees, including, but not limited to, any
wages, compensation, commissions, bonuses, profit sharing benefits, phantom
equity, performance compensation, pension benefits, 401(k) benefits, welfare
benefits, vacation, sick pay, termination or severance benefits, or other
perquisites, by virtue of this Agreement or by virtue of Consultant’s provision
of services to the Company. This is true even if Consultant is deemed
“misclassified” or to be a “common law employee” for any purpose.

c.         All payments shall be included in Consultant’s compensation for
Services rendered and accordingly reported on Consultant’s IRS Form 1099.
Consultant shall bear sole responsibility for payment on behalf of Consultant of
any federal, state, and local income tax withholding, social security, taxes,
workers’ compensation coverage, unemployment insurance, liability insurance,
health and/or disability insurance, retirement benefits or other welfare or
pension benefits, and/or other payments and expenses.

 

2



--------------------------------------------------------------------------------

d.         Notwithstanding anything herein to the contrary, Consultant, in his
capacity as Chairman of the Board, shall have all fiduciary duties, rights and
obligations as a member of the Board.

3.            Compensation. For all services rendered by Consultant to the
Company, including, without limitation, for his services provided as Chairman of
the Board, the Company shall compensate Consultant as follows:

a.         Fee. Subject to Paragraph 7 below, the Company shall pay Consultant
cash fees in the amounts and on the dates set forth on Schedule A to this
Agreement. Consultant acknowledges and agrees that he shall not be entitled to
any Board fees in addition to the fees provided for in this Agreement and the
cash fees provided hereunder are the only cash fees he is entitled to receive in
respect of the Services and his services as Chairman of the Board.

b.         2016 RSU Grant/2017 RSU Grant. With respect to the restricted stock
units (“RSUs”) granted to Consultant in October 2016 (the “2016 RSUs”), the
remaining unvested 2016 RSUs will vest in October 2017 in accordance with the
terms and conditions of the applicable RSU agreement. In addition to the 2016
RSUs and the cash fees provided for in Paragraph 3.a. above, the Company agrees
to grant Consultant RSUs, no later than October 31, 2017, with a grant date fair
value of $167,500, on such terms and conditions as are generally otherwise
applicable to RSUs granted to Directors of the Company; provided, however, that
such unvested RSUs will fully vest on May 17, 2018 and be settled in shares of
common stock, par value $0.001 per share, of the Company (“Common Stock”) as
soon as practicable after such vesting date, but in no event later than thirty
(30) days thereafter.

c.         Expenses. Consultant shall be entitled to reimbursement for all
reasonable, actual out-of-pocket expenses incurred by Consultant in the
performance of Consultant’s Services pursuant to this Agreement (“Expenses”) in
accordance with Company’s standard policies for reimbursement of Director
Expenses as set forth in the Company’s Form DEF 14A filed with the Securities
and Exchange Commission on March 28, 2017.

 

4. Company Protections.

a.         Confidential Information. During Consultant’s engagement as an
independent contractor performing the Services for the Company, Consultant will
have access to or become familiar with information of a confidential or
proprietary nature which pertains to the business operations of the Company
Entities and their respective owners, directors, members, partners, customers,
clients, investors, employees, affiliates, and/or advisees (collectively with
the Company Entities, the “Company Parties”) (such information, collectively,
“Confidential Information”). Such Confidential Information includes, but is not
limited to: (i) information about the Company Entities’ businesses and future
business plans; (ii) information about the Company Entities’ strategies and
development plans; (iii) financial information about the Company Entities;
(iv) information about the Company Entities’ related entities; (v) information
about the Company Entities’ current and potential customers, clients, and/or
investors; (vi) information which is required to be maintained as confidential
under governing law or regulation or under an agreement between the Company
Entities with any third parties; and (vii)

 

3



--------------------------------------------------------------------------------

information which may be identified as confidential or proprietary and/or which
would otherwise appear to a reasonable person to be confidential or proprietary.
Consultant agrees not to disclose any Confidential Information, directly or
indirectly, or use it in any way, either during Consultant’s engagement with the
Company or any time thereafter, except as required in his performance of the
Services for the Company. Furthermore, Consultant agrees that, upon ceasing to
perform the Services for the Company, Consultant will return to the Company any
documents, materials, or data (and copies of such documents, materials, or data)
containing any Confidential Information regarding or belonging to any of the
Company Parties, and shall not retain any copies thereof. Notwithstanding the
foregoing, in accordance with the Defend Trade Secrets Act, 18 U.S.C. § 1833(b),
and other applicable law, nothing in this Agreement or any other agreement or
Company policy, shall prevent Consultant from, or expose Consultant to criminal
or civil liability under federal or state trade secret law for, (x) directly or
indirectly sharing any Company Entities’ trade secrets or other Confidential
Information (except information protected by any Company Entities’
attorney-client or work product privilege) with an attorney or with any federal,
state, or local government agencies, regulators, or officials, for the purpose
of investigating or reporting a suspected violation of law, whether in response
to a subpoena or otherwise, without notice to the Company, or (y) disclosing
trade secrets in a complaint or other document filed in connection with a legal
claim, provided that the filing is made under seal.

b.         Legal Process. Except as provided in Paragraph 4(a), above,
Consultant agrees that in the event Consultant is served with a subpoena,
document request, interrogatory, or any other legal process that will or may
require Consultant to disclose any Confidential Information, whether during the
Term of Service or thereafter, Consultant will immediately notify the Company of
such fact, in writing (by email), and provide a copy of such subpoena, document
request, interrogatory, or other legal process, unless such subpoena, document
request, interrogatory, or other legal process (i) is from a court or
governmental agency, and (ii) explicitly prohibits Consultant from doing so.

c.         Non-Disparagement. Except as provided in Paragraph 4(a), above,
Consultant agrees that, both during the Term of Service and at all times
thereafter, Consultant will not, whether in public or in private, orally, in
writing, or otherwise, directly or indirectly, (i) make, publish, encourage,
ratify, or authorize, or aid, assist, or direct any other person or entity in
making or publishing, any statements that in any way defame, criticize, malign,
impugn, denigrate, reflect negatively on, or disparage any of the Company
Parties, or place any of the Company Parties in a negative light in any manner
whatsoever; or (ii) aid, assist, or direct any other person or entity to do any
of the foregoing, in each case except as explicitly approved, in writing, by the
Company. The Company agrees to use commercially reasonable efforts to instruct
the senior executives of the Company that, during the Term of Service and at all
times thereafter, such individuals are not permitted to make any disparaging or
defamatory comments regarding Consultant in any respect or make any comments
concerning any aspect of Consultant’s relationship with any of the Company
Entities. In addition, the members of the Board will not, during the Term of
Service and at all times thereafter, make any disparaging or defamatory comments
regarding Consultant in any respect or make any comments concerning any aspect
of Consultant’s relationship with any of the Company Entities. Notwithstanding
the foregoing, such obligations will not prevent Consultant, the members of the
Board or any of the senior executives of the Company from testifying truthfully
to any request for discovery or testimony in any judicial or quasi-judicial
proceeding or any governmental inquiry, investigation or other proceeding.

 

4



--------------------------------------------------------------------------------

d.         Non-Solicitation of Personnel. Consultant agrees that during the Term
of Service and for a period of six (6) months thereafter, Consultant shall not,
directly or indirectly, (i) solicit, induce, or encourage the resignation or
termination of, or attempt to solicit, induce, or encourage the resignation or
termination of, any member, partner, principal, owner, officer, director,
employee, contractor, consultant, or other business relation of any of the
Company Entities; (ii) interfere, or attempt to interfere, in any way with the
relationship between any of the Company Entities, on the one hand, and any of
their respective members, partners, principals, owners, officers, directors,
employees, contractors, consultants, or other business relations on the other
hand; or (iii) hire, recruit, employ, engage, or retain; or allow Consultant’s
name to be used in connection with the hiring, recruiting, employing, engaging,
or retention of, any person or entity who, as of such date or at some time
during the six (6) months preceding such date, is or was a member, partner,
principal, owner, officer, director, employee, contractor, consultant, or other
business relation of any of the Company Entities; provided, however, that,
without waiving or modifying any restrictions to which Consultant may be
subject, the foregoing shall not prohibit Consultant or any entity for which he
serves as a director, officer, employee, or consultant from general advertising
not targeted towards employees of the Company or any of the Company Parties.

 

5. Return of Company Property.

a.         All materials, correspondence, reports, records, charts, data,
software, hardware, designs, business plans, acquisition plans, financial
statements, manuals, memoranda, lists, and documents, including without
limitation those containing or pertaining to any Confidential Information,
delivered to or compiled by Consultant by or on behalf of the Company Entities
that pertain to the business, activities or future plans of the Company Entities
shall be and remain the exclusive property of the Company.

b.         All Company property that is collected or held by Consultant shall be
delivered promptly to the Company, without request, upon termination of this
Agreement, without regard to the cause or reasons for such termination.

6.            Lockup. Consultant agrees that, during the period beginning on the
Effective Date and ending on December 31, 2018, Consultant will not, without the
prior written consent of the Company, directly or indirectly, (i) offer, pledge,
sell, contract to sell, sell any option or contract to purchase, purchase any
option or contract to sell, grant any option, right or warrant for the sale of,
or otherwise dispose of or transfer any shares of the Common Stock or any
securities convertible into or exchangeable or exercisable for Common Stock,
whether now owned or hereafter acquired by Consultant or with respect to which
Consultant has or hereafter acquires the power of disposition (collectively,
the “Lock-Up Securities”), or exercise any right with respect to the
registration of any of the Lock-up Securities, or file or cause to be filed any
registration statement in connection therewith, under the Securities Act of
1933, as amended, or (ii) enter into any swap or any other agreement or any
transaction that transfers, in whole or in part, directly or indirectly, the
economic consequence of ownership of the Lock-Up Securities, whether any such
swap or transaction is to be settled by delivery of Common Stock or other
securities, in cash or otherwise.

 

5



--------------------------------------------------------------------------------

7.            Termination. This Agreement and Consultant’s provision of the
Services (which, for the avoidance of doubt, does not include Consultant’s
services as Chairman of the Board) may be terminated prior to the completion of
the Term of Service in any one of the following ways:

a.         Death. The death of Consultant shall immediately terminate this
Agreement.

b.         By Company or Consultant. At any time prior to the expiration of the
Term of Service, Consultant may, for any reason, terminate this Agreement and
Consultant’s engagement as a Consultant hereunder upon providing 180 days’
advance written notice to the Company (or such shorter period of time as may be
mutually agreed upon by the parties). The Company may only terminate this
Agreement (but not the Consultant’s role as Chairman of the Board), with
immediate effect, by written notice to Consultant if any of the following occur
and have a material and adverse impact on any of the Company Entities:
(1) Consultant’s willful, repeated and intentional failure to perform the
Services that continues for more than thirty calendar days following the
Company’s written notice of such failure; (2) Consultant’s fraud or intentional
misconduct in connection with the performance of the Services; (3) Consultant’s
material breach of this Agreement or any material Company policy by which he may
be bound, or (4) Consultant’s conviction of, or plea of nolo contendere to, a
felony.

c.         Upon termination of this Agreement pursuant to this Paragraph 7,
(i) the Company shall pay to Consultant any Expenses incurred by Consultant
pursuant to Paragraph 3.c. through the termination date which have not been
reimbursed as of such date, which Expenses shall be reimbursed within sixty
(60) days following submission by Consultant to the Company of appropriate
supporting documentation, provided that claims for such reimbursements
(accompanied by appropriate supporting documentation) are submitted to the
Company within ninety (90) days following the date of Consultant’s termination
of service, and (ii) all rights and obligations of the Company and Consultant
under this Agreement shall cease as of the termination date, including, for the
avoidance of doubt, any obligations under Paragraph 3.a.; provided, however,
that Paragraphs 2, 4, 6, 8, 9, 10, 11 and 12 of this Agreement shall survive.

d.         For the avoidance of doubt, in the event that, at any time prior to
the expiration of the Term of Service, Consultant resigns as Chairman of the
Board, Consultant will remain engaged by the Company to provide the Services in
accordance with the terms of this Agreement through the Term of Service, unless
the engagement is otherwise terminated in accordance with this Paragraph 7.

 

8. Assignment.

a.         In the event that the Company, or any corporation or other entity
resulting from any merger or consolidation referred to in this section, merges
or consolidates into or with any other entity or entities, or in the event that
substantially all of the assets of Company are sold or otherwise transferred to
another entity, the provisions of this Agreement shall be binding upon and inure
to the benefit of the entity resulting from such merger or consolidation or to
which such assets are sold or transferred.

 

6



--------------------------------------------------------------------------------

b.         This Agreement shall not be assignable by Company or by any entity
resulting from any merger or consolidation or to which such assets are sold or
transferred, except (i) to the continuing entity in, or the entity resulting
from and as an incident of any such merger or consolidation, or (ii) to the
entity to which such assets are sold or transferred, and as an incident of such
sale or transfer.

c.         Neither this Agreement nor any rights hereunder shall be assignable
by Consultant.

 

9. Warranties and Indemnity.

a.         Consultant warrants that Consultant’s performance of the Services
under this Agreement does not and will not violate any applicable law, rule,
regulation, contracts with third parties, or third party rights in any patent,
trademark, copyright, trade secrets, or similar right.

b.         Consultant hereby agrees to indemnify and hold the Company harmless
from and against any and all claims, liabilities, and/or expenses (including
court costs and reasonable attorneys’ fees) resulting from, arising out of, or
relating to any of (i) the Services performed by Consultant hereunder, (ii) any
breach of the warranties made by Consultant hereunder, and (iii) any breach by
Consultant of this Agreement. Consultant further agrees to indemnify and hold
harmless the Company against all damages to persons or property that occur as a
result of the performance of the Services hereunder by Consultant.

c.         The Company hereby agrees to indemnify and hold Consultant harmless
from and against any and all claims, liabilities, and/or expenses (including
court costs and reasonable attorneys’ fees) resulting from, arising out of, or
relating to any breach by the Company of this Agreement.

 

10. Injunctive Relief.

a.         Consultant acknowledges and agrees that his breach or threatened
breach of any of the restrictions contained in Paragraph 4 of this Agreement may
result in irreparable and continuing damage to the Company Entities for which
there is no adequate remedy at law. Thus, in addition to the Company’s right to
arbitrate disputes hereunder, the Company Entities shall be entitled to seek and
obtain emergency equitable relief, including a temporary restraining order
and/or preliminary injunction, in aid of arbitration, from any state or federal
court of competent jurisdiction, without first posting a bond, to restrain such
breach or threatened breach. Upon the issuance (or denial) of an injunction, the
underlying merits of any dispute will be resolved in accordance with the
arbitration provisions of Paragraph 11 of this Agreement. Consultant further
acknowledges and agrees that the covenants contained herein are necessary for
the protection of the Company Entities’ legitimate business interests and are
reasonable in nature, duration, and scope.

 

7



--------------------------------------------------------------------------------

b.         The Company acknowledges and agrees that its breach or threatened
breach of Paragraph 4.c. of this Agreement may result in irreparable and
continuing damage to Consultant for which there is no adequate remedy at law.
Thus, in addition to Consultant’s right to arbitrate disputes hereunder,
Consultant shall be entitled to seek and obtain emergency equitable relief,
including a temporary restraining order and/or preliminary injunction, in aid of
arbitration, from any state or federal court of competent jurisdiction, without
first posting a bond, to restrain such breach or threatened breach. Upon the
issuance (or denial) of an injunction, the underlying merits of any dispute will
be resolved in accordance with the arbitration provisions of Paragraph 11 of
this Agreement. The Company further acknowledges and agrees that the covenants
contained herein are necessary for the protection of Consultant’s legitimate
business interests and are reasonable in nature, duration, and scope.

 

11. Arbitration.

a.         Except as provided in Paragraph 10 of this Agreement, the Parties
irrevocably and unconditionally agree that any present or future dispute,
controversy, or claim arising under or relating to this Agreement; arising under
any federal, state, local, or foreign statute, regulation, constitution, law,
ordinance, or the common law; or arising in connection with Consultant’s
engagement by the Company or the termination thereof; involving Consultant, on
the one hand, and any of the Company Parties, on the other hand, including both
claims brought by Consultant and claims brought against Consultant, shall be
submitted for resolution to binding arbitration as provided herein; provided
that nothing herein shall require arbitration of a claim or charge which, by
law, cannot be the subject of a compulsory arbitration agreement. Any such
arbitration shall be administered by the American Arbitration Association
(“AAA”); shall be conducted in accordance with AAA’s Commercial Arbitration
Rules and Procedures, as modified herein; and shall be conducted by a single
arbitrator. Such arbitration will be conducted in Dallas, Texas, and the
arbitrator will apply Texas law, including federal statutory law as applied in
Texas courts. Except as set forth in Paragraph 10, above, the arbitrator, and
not any federal or state court, shall have exclusive authority to resolve any
dispute relating to the interpretation, applicability, enforceability, and/or
formation of this Agreement, including any dispute as to whether (i) a
particular claim is subject to arbitration hereunder, and/or (ii) any part of
this Paragraph 11 is void or voidable. The arbitral award shall be in writing,
shall state the reasons for the award, and shall be final and binding on the
parties. The Parties shall treat the arbitration as strictly confidential, and
shall not disclose the existence or nature of any claim, defense, or argument;
any documents, correspondence, pleadings, briefings, exhibits, testimony,
evidence, or information exchanged or presented in connection with any claim,
defense, or argument; or any rulings, decisions, or results of any claim,
defense, or argument (collectively, “Arbitration Materials”) to any third party,
with the sole exception of the Parties’ legal counsel, who each Party shall
ensure complies with these confidentiality terms. The Party that substantially
prevails in an action involving any provision of this Agreement shall be
entitled to an award including its reasonable attorneys’ fees and costs, to the
extent such an award is permitted by law. Except as provided in Paragraphs 2 and
9(b) hereunder, the arbitrator otherwise shall not have authority to award
attorneys’ fees or costs, punitive damages, compensatory damages, damages for
emotional distress, penalties, lost opportunities, or any other damages or
relief not measured by the prevailing party’s actual out-of-pocket losses,
except to the extent such relief is explicitly available under a statute,
ordinance, or regulation pursuant to which a successful claim is brought. In
agreeing to arbitrate the Parties’ claims hereunder, the Parties hereto hereby
recognize and agree that they are waiving their right to a trial in court and/or
by a jury.

 

8



--------------------------------------------------------------------------------

b.         In the event of any court proceeding to challenge or enforce an
arbitrator’s award, the Parties hereby consent to the exclusive jurisdiction of
the state and federal courts sitting in Dallas, Texas; agree to exclusive venue
in that jurisdiction; and waive any claim that such jurisdiction is an
inconvenient or inappropriate forum. The Parties agree to take all steps
necessary to protect the confidentiality of the Arbitration Materials in
connection with any court proceeding, agree to use their reasonable best efforts
to file any court proceeding permitted herein and all Confidential Information
(and all documents containing Confidential Information) under seal, and agree to
the entry of an appropriate protective order encompassing the confidentiality
terms of this Agreement.

c.         The Parties agree that, as of the Effective Date, there are no
disputes between them.

12.            Press Release. The Parties agree to issue a joint press release
relating to the matters covered by this Agreement no later than the last day by
which a Form 8-K is required to be filed related hereto with language to be
mutually agreed upon by the Parties.

 

13. Miscellaneous.

a.         Acknowledgement. Consultant represents and warrants that Consultant
may freely enter into this Agreement and is not subject to any contract,
agreement, or restrictive covenant of any kind that would prevent Consultant
from fully and freely performing under this Agreement, including the Services.
Consultant further promises that should Consultant become aware of any reason
Consultant cannot be engaged by the Company, or fully execute his obligations
under this Agreement, Consultant will immediately notify the Company of such
development, in writing. Similarly, if Consultant receives any communication
from a former employer or any other person or entity claiming Consultant cannot
be engaged by the Company to perform the Services, Consultant will immediately
notify the Company in writing. Consultant also represents that Consultant will
abide by all contractual obligations Consultant may have to all prior employers
or other entities and that Consultant will not retain, review, or utilize any
other person or entity’s confidential or proprietary information in connection
with the Services, or share or disclose such information to any other person or
entity, including the Company.

b.         Entire Agreement. This Agreement constitutes the entire agreement
between the Parties with respect to the subject matter hereof and supersedes any
and all prior agreements or understandings, whether written or oral, express or
implied.

c.         Amendment; Waiver. Neither this Agreement nor any provision hereof
may be amended, modified, or waived, except by an instrument in writing and
signed by both Parties. A waiver of any breach or failure to enforce any term or
provision of this Agreement shall not in any way affect, limit, or waive a
Party’s rights hereunder at any time to enforce strict compliance thereafter
with every term or provision of this Agreement.

 

9



--------------------------------------------------------------------------------

d.         Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Texas, regardless of the
laws that might otherwise govern under applicable principles of conflicts of
law.

e.         Notices. All notices, demands and other communications hereunder
shall be in writing and shall be given:

If to the Company:

U.S. Concrete, Inc.

331 N. Main Street

Euless, Texas 76039

Email: PJolas@us-concrete.com

Attention: Paul M. Jolas

If to the Consultant:

Eugene I. Davis

5 Canoe Brook Drive

Livingston, New Jersey 07039

Email: genedavis@pirinateconsulting.com

or to such other address, facsimile number, or email address, and with such
other copies as such Party may hereafter specify, for the purpose of providing
notice to the other Party. Each such notice, request, demand, or other
communication shall be effective (i) if given by facsimile, when such facsimile
is transmitted to the facsimile number specified in this sub-paragraph and
evidence of receipt is received, (ii) if sent by email, on receipt by the sender
of a “read receipt” in respect of the relevant message, or (iii) if by hand
delivery or overnight delivery via FedEx or UPS, upon delivery or refusal of
delivery at the address specified in this sub-paragraph.

f.         Severability; Modification. If any provision or clause of this
Agreement is found to be invalid or unenforceable under governing law, (i) this
Agreement shall be considered severable and divisible, and the remaining
provisions of this Agreement shall remain in full force and effect; and (ii) an
arbitrator or court of appropriate jurisdiction shall have the authority to
amend or “blue pencil” such offending provision or clause so as to make it fully
valid and enforceable to the maximum extent permitted under applicable law as
evidenced by the Parties’ intent hereunder.

g.         Captions. The headings and captions used in this Agreement are used
for convenience of reference only and are not to be considered in construing or
interpreting this Agreement or any provision hereof.

h.         Counterparts. This Agreement may be executed in two or more identical
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

[Rest of Page Intentionally Left Blank]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
Effective Date.

 

CONSULTANT

/s/ Eugene I. Davis

 

Eugene I. Davis

FOR: U.S. CONCRETE, INC.

Title:

  /s/ William J. Sandbrook  

 

  President and Chief Executive Officer

 

 

11